Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
This application is in condition for allowance except for the presence of claims 24-25, 28-31, 33 and 35 directed to an invention non-elected without traverse.  Accordingly, claims 24-25, 28-31, 33, and 35 have been cancelled.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Closest prior art documents are Baker-Salmon (US 2002/0001682), Blevins (US 2008/0209945), Friske (EP 2289845), Boek (WO 2014/201318) and Abdolvand (US 2017/0050881).
Although Baker-Salmon teaches an additive manufacturing process by stacking sheet materials and forming a feature of a cross sectional layer of one of the sheet materials, Baker-Salmon does not teach or suggest a step of applying a force to the sheet material to establish intimate contact between the layers. Additionally, Baker-Salmon does not teach or suggest that the sheet material may be soot layers.
Although Blevins teaches an additive manufacturing process by stacking sheet materials and forming a feature of a cross sectional layer of one of the sheet materials, Blevins does not teach or suggest a step of applying a force to the sheet material to establish intimate contact between the layers. Additionally, Blevins does not teach or suggest that the sheet material may be soot layers.
Although Friske teaches an additive manufacturing process by stacking sheet materials and forming a feature of a cross sectional layer of one of the sheet materials, Friske does not teach or suggest a step of applying a force to the sheet material to establish intimate contact between the layers. Additionally Friske does not teach or suggest that the sheet material may be soot layers.
Although Boek teaches an additive manufacturing process by stacking sheet materials and forming a feature of a cross sectional layer of one of the sheet materials, Boek does not teach or suggest a step of applying a force to the sheet material to establish intimate contact between the layers. Additionally Boek does not teach or suggest that the sheet material may be soot layers.
Although Abdolvand teaches an additive manufacturing process by stacking sheet materials and forming a feature of a cross sectional layer of one of the sheet materials and applying force to the sheet materials, Abdolvand teaches applying a binder between the two layers and therefore teaches away from forming an object material stack without use of a binder material. Additionally Abdolvand does not teach or suggest that the sheet material may be soot layers.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130.  The examiner can normally be reached on Mon-Fri 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CYNTHIA SZEWCZYK/Primary Examiner, Art Unit 1741